DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 10,663,595 to Curatu.

In regards to claims 1-9 and 16-20, Curatu discloses and shows in Figures 1-9, a system comprising: 
a first light detection and ranging (LIDAR) device (100, 360) mounted to a vehicle at a first mounting position, wherein the first LIDAR device scans a first field-of-view (FOV) defined by a first range of pointing directions associated with the first LIDAR device and the first mounting position (col. 4, ll. 34-46; col. 11, ll. 50 to col. 12, ll. 47; col. 29, ll. 26-37); 
a second LIDAR device (100, 360) mounted to the vehicle at a second mounting position, wherein the second LIDAR device scans a second FOV defined by a second range of pointing directions associated with the second LIDAR device and the second mounting position, wherein the second FOV at least partially overlaps the first FOV (col. 4, ll. 34-46; col. 11, ll. 50 to col. 12, ll. 47; col. 29, ll. 26-37);  
a first LIDAR controller that adjusts a first pointing direction of the first LIDAR device (col. 4, ll. 34-46; col. 7, ll. 22-29; col. 29, ll. 26-68); and 
a second LIDAR controller that adjusts a second pointing direction of the second LIDAR device synchronously with the adjustment of the first pointing direction of the first LIDAR device (col. 4, ll. 34-46; col. 7, ll. 22-29; col. 29, ll. 26-68);  
[claim 2] wherein the system controller generates a point cloud representation of an environment based on a first scan of the first FOV by the first LIDAR device and a second scan of the second FOV by the second LIDAR device (col. 13, ll. 48 to col. 14, ll. 18; col. 30, ll. 4-18);  
[claim 3] wherein the first scan is based on first sensor data collected by the first LIDAR device during a particular time period, and wherein the second scan is based on second sensor data collected by the second LIDAR device during the particular time period (col. 30, ll. 19-52);  
[claim 4] wherein the second controller adjusting the second pointing direction of the second LIDAR device synchronously with the adjustment of the first pointing direction of the first LIDAR device is based on at least the first mounting position and the second mounting position (col. 4, ll. 34-46; col. 11, ll. 50 to col. 12, ll. 47; col. 29, ll. 26-37);  
[claim 5] further comprising: a first actuator configured to rotate the first LIDAR device about a first axis, wherein the first LIDAR controller operates the first actuator to adjust the first pointing direction (col. 17, ll. 45-58; col. 18, ll. 1-10); and a second actuator configured to rotate the second LIDAR device about a second axis, wherein the second LIDAR controller operates the second actuator to adjust the second pointing direction (col. 17, ll. 45-58; col. 18, ll. 1-10);  
[claim 6] wherein the first LIDAR controller adjusting the first pointing direction comprises the first LIDAR controller aligning the first pointing direction with a target object in the environment at a particular time, and wherein the second LIDAR controller adjusting the second pointing direction comprises the second LIDAR controller aligning the second pointing direction with the target 77object at the particular time (col. 30, ll. 19-52);
[claim 7] wherein the first LIDAR controller adjusts the first pointing direction based on a reference timing signal, and wherein the second LIDAR controller adjusts the second pointing direction based also on the reference timing signal (col. 31, ll. 26 to col. 32, ll. 37);   
[claim 8] wherein the first LIDAR controller generates the reference timing signal, and wherein the first LIDAR controller transmits an indication of the reference timing signal for receipt by the second LIDAR controller (col. 31, ll. 26 to col. 32, ll. 37);  
[claim 9] further comprising: a system controller that generates the reference timing signal and provides an indication of the reference timing signal to the first LIDAR controller and the second LIDAR controller (col. 31, ll. 26 to col. 32, ll. 37);
[claim 17] wherein synchronously adjusting the first pointing direction and the second pointing direction comprises: rotating the first LIDAR device about a first axis and the second LIDAR device about a second axis (col. 4, ll. 34-46; col. 11, ll. 50 to col. 12, ll. 47; col. 17, ll. 45-58; col. 18, ll. 1-10; col. 29, ll. 26-37); and synchronizing one or more rotation characteristics of the first LIDAR device with one or more corresponding rotation characteristics of the second LIDAR device (col. 4, ll. 34-46; col. 11, ll. 50 to col. 12, ll. 47; col. 29, ll. 26-37);
[claim 18] wherein the one or more rotation characteristics of the first LIDAR device include at least one of a phase of the rotation of the first LIDAR device, a rate of the rotation of the first LIDAR device, a direction of the rotation of the first LIDAR device, or the first axis of the rotation of the first LIDAR device (col. 29, ll. 25 to col. 30, ll. 52; col. 31, ll. 26 to col. 32, ll. 37);  
[claim 19] wherein synchronizing the one or more rotational characteristics is based on a reference timing signal (col. 31, ll. 26 to col. 32, ll. 37);  
[claim 20] wherein synchronizing the one or more rotational characteristics is based on the first mounting position and the second mounting position (Figure 9, 12-15).
  
In regards to claims 10-15, Curatu discloses and shows in Figures 1-9, a vehicle comprising: 
a first light detection and ranging (LIDAR) device (100, 360) mounted to the vehicle at a first mounting position, wherein the first LIDAR device scans a first field-of-view (FOV) associated with a first range of yaw directions of the first LIDAR device (col. 4, ll. 34-46; col. 11, ll. 50 to col. 12, ll. 47; col. 29, ll. 26-37); 
a second LIDAR device (100, 360) mounted to the vehicle at a second mounting position, wherein the second LIDAR device scans a second FOV associated with a second range of 78yaw directions of the second LIDAR device, and wherein the second FOV at least partially overlaps the first FOV (col. 4, ll. 34-46; col. 11, ll. 50 to col. 12, ll. 47; col. 29, ll. 26-37); 
a first actuator that rotates the first LIDAR device to adjust a first yaw direction of the first LIDAR device (col. 17, ll. 45-58; col. 18, ll. 1-10); and 
a second actuator that rotates the second LIDAR device synchronously with the rotation of the first LIDAR device to adjust a second yaw direction of the second LIDAR device (col. 4, ll. 34-46; col. 7, ll. 22-29; col. 17, ll. 45-58; col. 18, ll. 1-10; col. 29, ll. 26-68);  
[claim 11] wherein the first actuator rotates the first LIDAR device about a first yaw axis, and wherein the second actuator rotates the second LIDAR device about a second yaw axis that is substantially parallel to the first yaw axis (col. 17, ll. 31-58; col. 18, ll. 1-68);
[claim 12], wherein the first LIDAR device is mounted on a first side of the vehicle, and wherein the second LIDAR is mounted on a second side of the vehicle (Figure 9, 12-15); 
[claim 13] further comprising: a controller that causes the first actuator to rotate the first LIDAR device according to a reference timing signal, and wherein the controller causes the second actuator to rotate the second LIDAR device according to the reference timing signal, the first mounting position, and the second mounting position (col. 31, ll. 26 to col. 32, ll. 37);  
[claim 14] further comprising: a display, wherein the display displays a three-dimensional (3D) representation of an environment of the vehicle based on a first scan of the first FOV by the first LIDAR device and a second scan of the second FOV by the second LIDAR device (col. 13, ll. 48-68);
[claim 15] wherein the 3D representation is indicative of first sensor data collected by the first LIDAR device during a first complete rotation of the first LIDAR device about a first yaw axis, and wherein the 3D representation is indicative of second sensor data collected by the second LIDAR device during a second complete rotation of the second LIDAR device about a second yaw axis (col. 13, ll. 48-68; col. 31, ll. 26 to col. 32, ll. 37).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886